         Case 1:20-cv-01544-CKK Document 19 Filed 05/25/21 Page 1 of 3

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                   No. 1:20-cv-1544-CKK
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )

                   NOTICE OF RECENT SUPREME COURT DECISION

       Plaintiffs submitted a notice of supplemental authority to draw the Court’s attention to

the Supreme Court decision in CIC Services., LLC v. IRS, 593 U.S. ___, 2021 WL 1951782

(May 17, 2021) (slip opinion attached). Their filing violated a local rule, see dkt. no. 19, they

neglected to attach the opinion of which they were notifying the Court, and they have not

corrected their filing as the Court requested. Nonetheless, the Government here addresses the

import of the recent CIC Services opinion to which Plaintiffs refer.

       Plaintiffs believe CIC Services establishes that this lawsuit about the GILTI tax

regulations may proceed despite the Anti-Injunction Act (“AIA”). They are wrong. To be sure,

the Plaintiff in CIC Services brought a pre-enforcement challenge to an IRS Notice, and Silver

brings a pre-enforcement challenge to IRS regulations. But that is where the similarity ends.

       CIC Services dealt with an information reporting requirement for “material advisors” that

assist companies in setting up in-house (captive) insurers. As the Supreme Court explained, that

reporting requirement was not for the purpose of determining or calculating a tax liability. Slip

op. at 6. The information reporting requirement was just that, a requirement to report

information. Failure to report was subject to penalty, but otherwise there was no tax liability
          Case 1:20-cv-01544-CKK Document 19 Filed 05/25/21 Page 2 of 3

connected to the information return. Id. at 9-10. And the penalties were both civil tax penalties

and criminal tax and non-tax penalties. Id. at 7, 13.

       Furthermore, the reporting requirement challenged in CIC Services did not apply to CIC

as a taxpayer. CIC was not self-reporting its own tax liability, but instead furnishing

information that might help the IRS bring in future tax revenues from third parties. CIC itself

“[stood] nowhere near the cusp of any tax liability,” and indeed, the only pertinent tax

consequence for CIC―in the form of a non-reporting penalty characterized as a tax―was far

“downstream” of the requirement it challenged. Id. at. 11.

       In this case, in contrast, Plaintiffs challenge regulations governing the self-reporting of

taxable income―specifically the income tax on global intangible low taxed income (“GILTI”)

―and thus the calculation and assessment of taxes. The self-reporting of taxable income is

tightly intertwined with tax assessment. See I.R.C. §§ 6011, 6201(a)(1), 6203. It is not a

“reporting obligation” that is “separate and apart from [a] statutory tax.” CIC Services at 10; see

also id., concurring op. by Sotomayor, J., at 1 (“[T]he answer might be different if CIC Services

were a taxpayer instead of a tax advisor.”). Therefore, relieving a taxpayer of the obligation to

file a tax return with proper information on his GILTI would “not merely inhibit” but at least “to

some degree stop[]” the IRS from accurately assessing income tax. Direct Mktg. Ass’n v. Brohl,

575 U.S. 1, 14. The Court in CIC Services assures us that, notwithstanding its decision, this

disaster should not come to pass. See CIC Services at 13-14. So the Court reiterates, “[i]f the

dispute is about a tax rule . . . the sole recourse is to pay the tax and seek a refund.” Id. at 14.

       Here we have just that: a dispute about a tax rule. Unlike in CIC Services, Silver can

report and pay the income tax he owes on his global intangible low taxed income and then, as

part of a tax refund suit, challenge the GILTI regulations to which he objects. And unlike in CIC

Services, Silver cannot argue that he is forced to break the law (and face criminal penalties)

                                                   2
          Case 1:20-cv-01544-CKK Document 19 Filed 05/25/21 Page 3 of 3

before he is able to challenge it. See id. at 11-12. Thus, CIC Services does not lift Plaintiffs past

the AIA bar.



May 25, 2021

                                              Respectfully,

                                              DAVID A. HUBBERT
                                              Acting Assistant Attorney General

                                              /s/ Nishant Kumar
                                              JOSEPH A. SERGI (D.C. Bar No. 480837)
                                              Senior Litigation Counsel
                                              LAURA M. CONNER (VA Bar No. 40388)
                                              NISHANT KUMAR (D.C. Bar No. 1019053)
                                              Trial Attorneys
                                              Tax Division
                                              U.S. Department of Justice
                                              Post Office Box 227
                                              Washington, DC 20044
                                              Tel: (202) 514-2986
                                              Fax: (202) 514-6866
                                              Nishant.kumar@usdoj.gov
                                              Joseph.a.sergi@usdoj.gov
                                              Laura.m.conner@usdoj.gov



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system.

                                                      /s/ Nishant Kumar
                                                      NISHANT KUMAR
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice




                                                  3
